Citation Nr: 1301038	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  04-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, prior to April 22, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, from April 22, 2008.

3.  Entitlement to an increased rating for hypertension with atypical chest pain, currently evaluated as 10 percent disabling, prior to March 7, 2011.

4.  Entitlement to an increased rating for hypertension with atypical chest pain, currently evaluated as 10 percent disabling, from March 7, 2011.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for an increased rating for hypertension and for a total rating.  The Veteran also disagrees with the July 2004 rating decision that granted service connection for coronary artery disease, and assigned a 10 percent evaluation for it, effective October 2000.  

This case was previously before the Board in July 2007, at which time it was remanded for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating action dated November 2009, assigned a 30 percent evaluation for coronary artery disease, effective April 22, 2008.  In May 2010, the Board remanded the issues on appeal for further development.  These issues are now ready for adjudication.

The issues of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease from April 22, 2008, entitlement to an increased rating for hypertension with atypical chest pain, currently evaluated as 10 percent disabling, from March 7, 2011, and entitlement to TDIU due to service connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to April 22, 2008, coronary artery disease was not manifested by dyspnea, fatigue, dizziness, or syncope at a workload of 7 METs or less; nor did the evidence demonstrate cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

2.  Prior to March 8, 2011, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 160 and the Veteran has been on continuous medication to treat hypertension.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2008, the criteria for an evaluation in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2012).

2.  Prior to May 12, 2011, the criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2003 letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for a higher initial evaluation for coronary artery disease and for an increased rating for hypertension, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2003 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

A May 2005 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the December 2003 and May 2005 letters, and opportunity for the Veteran to respond, the January 2012 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the reports of the August 2003 and June 2004 VA examinations and addendum opinions.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

These matters were most recently before the Board in June 2010, when the case was remanded to the VA RO Buffalo, New York (via the Appeals Management Center (AMC), in Washington, D.C.).  In pertinent part, the purpose of this remand was to obtain any and all available records from the Social Security Administration.  In accordance with the mandates of that remand, additional attempts were made by the AMC to obtain these records, however, as reflected in a March 2011 formal finding of unavailability, such records are unavailable.  As noted in the formal finding of unavailability, the Social Security Administration informed the AMC in December 2010 that records were unavailable.  In March 2011, the Veteran was informed of this and informed that he had 10 days to submit additional evidence.  

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in January 2012, which continued the previous denial.  In a January 2012 SSOC notice response, the Veteran stated that he had no additional evidence to submit and that the case was to be submitted to the Board for its consideration.  

The Board acknowledges that the Veteran has argued that his VA examinations were inadequate as VA examiners made estimates as to the Veteran's METs due to his foot condition which rendered him unable to perform traditional tests which require exercise.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, the VA examinations and addendum opinions are adequate.  The examination reports reflect that the VA examiners considered the Veteran's limitations and made educated estimates regarding the Veteran's impairments, in accordance with the rating criteria.  As such, there is sufficient medical evidence of record for the Board to make a decision in this case, and further remand for additional medical evidence is unnecessary.  
	
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the Veteran was awarded service connection for coronary artery disease in a July 2004 rating decision, which assigned a disability evaluation of 10 percent, effective October 13, 2000.  The Veteran appealed the assignment of the 10 percent rating and, in a November 2009 rating decision, the Veteran's disability rating for coronary artery disease was increased to 30 percent, effective April 22, 2008.  

The RO evaluated the Veteran's coronary artery disease under 38 C.F.R. § 4.104, Diagnostic Codes 7005, for arteriosclerotic heart disease.  Under the Rating Schedule, in rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  The criteria for rating coronary artery disease, are as follows:

A 10 percent disability rating is assigned for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.

A 30 percent disability rating is assigned where there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is assigned where the evidence demonstrates more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent.

Finally, a 100 percent rating is assigned where the evidence demonstrates chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The claims file contains a September 1999 Dipyridamole test in which it was noted that Dipyridamole was given intravenously and that the Veteran had no significant symptoms, electrocardiogram (ECG) changes or arrhythmias.  There were no complications.  It was noted that there were inconclusive exercise tolerance test (ETT ) by (ECG) criteria due to protocol utilized.  

A stress test taken in April 1999 was shown to report to demonstrate minimal but reversible perfusion deficit in the inferior wall lateral ventricle performed in April 1999.

The Veteran was afforded a VA heart examination in August 2003.  During his examination, the Veteran reported that in 1998 he began to have atypical chest pains and experienced them one to two times a month.  Stress tests demonstrated minimal but reversible perfusion deficit in the inferior wall of the left ventricle.  The Veteran was placed on nitroglycerin sublingual to be used as needed.  The heart was found to be regular at 60 beats per minute with no murmur or abnormal tones.  The impression was question of coronary artery disease.  The examiner noted that there was weak evidence for coronary artery disease.  The examiner indicated that a myocardial perfusion test may have been a false positive.  The examiner reported that he ordered a repeat myocardial perfusion test, but the patient canceled and refused to reschedule.  The examiner estimated the Veteran's METs as 10.

In September 2003 an addendum was added to the VA examination report.  It was noted that the examiner had written that the Veteran refused to undergo a cardiac test.  It was noted however that the Veteran was later tested and that normal ejection fraction was found.  An impression of coronary artery disease with evidence of small inferior wall myocardial infarction with 57 percent ejection fraction and METs estimated at 7 were provided.  

A VA record dated in September 2003 notes that stress testing using a Persantine stress test which was done to only 2.1 METs showed no significant ECG changes, arrhythmias of symptoms.  There were no complications.  The impression was that the test was inconclusive.  Another VA record also dated in September 2003 indicates that a dipyridamole stress test was also inconclusive.  Another VA treatment record dated in September 2003 notes that the Veteran denied having chest pain, palpations, or dyspnea. 

In June 2004, the Veteran was again afforded a VA examination of the heart.  It was noted that the Veteran walked about a quarter to half a mile a day but stopped after that due to pain in his feet.  He stated that walking did not consistently provide precordial pain.  He stated that rest did not consistently relieve precordial pain and he could get somewhat short of breath by walking this distance.  The examiner noted that there was no history of paroxysmal nocturnal dyspnea, orthopnea, synocopal attacks, palpitations or ankle edema.  Anginal chest pain was not consistently provoked by exertion but may be provoked by mental stress.  The examiner stated that the Veteran's estimated exercise tolerance was between 7 and 9 METs restricted by pain in the feet.  It was noted that the Veteran refused treadmill exercise tolerance testing due to pain in his feet.  

Given the foregoing, the Board finds that a 10 percent disability rating is appropriate for the Veteran's coronary artery disease between October 13, 2000 and April 21, 2008.  

For this period, the medical evidence show estimated METs levels ranging from 7 to 10.  Obtaining an accurate assessment of METS has been complicated by the Veteran's foot disorder which interferes with exercise testing.  No MET lower than 7 is shown during the period on appeal.  While an estimate of 7 was given in September 2003, this was contradicted by the estimate of 10 given only a month earlier in August 2003.  The Board is of the opinion that the most convincing estimate is given in the VA examination of June 2004, at which time the METs exercise tolerance was estimated as being "between 7 and 9."  The Board notes that the use of the term "between" indicates that it would be above 7 and less than 9.  Thus, it is not at 7 or less, as is contemplated for the next higher 30 percent rating.  Moreover, that examiner indicated that the level of exercise tolerance was "restricted primarily by pain in both feet" rather than due to symptoms discussed in the rating criteria such as dizziness or syncope.  In addition, there is no mention of other manifestations contemplated for a higher rating such as evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  The manifestations of the Veteran's heart disease simply do not meet the criteria for a rating higher than 10 percent.

The Board is cognizant of the Veteran's repeated assertions that the severity of his coronary artery disease was not properly tested.  In this regard, the Veteran notes that he has a bilateral foot disorder which renders him unable to properly perform exercise stress tests and that nuclear stress tests should be considered.  Initially, as noted above, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  

In this case, when the Veteran was unable to perform exercise stress tests, estimates were made by physicians regarding the Veteran's METs, as specified in 38 U.S.C.A. § 4.104.  Further, nuclear stress tests were evaluated by physicians and discussed.  The Board is required to utilize the rating criteria when considering the severity of a veteran's disability and its impact on the Veteran insofar as those criteria accurately present the Veteran's disability picture.  Here, the Board notes that the Veteran disagrees with the standards used to determine the severity of his coronary artery disease, but is unable to change the regulations themselves and finds that these regulations accurately describe the level of the Veteran's disability.

Further, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


III.  Rating for Hypertension with Atypical Chest Pain

As noted in the analysis above, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Hypertension is rated under Diagnostic Code 7101, hypertensive vascular disease.  Under that diagnostic code, a 10 percent rating is appropriate for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  The highest rating allowable under this Diagnostic Code, 60 percent, will be assigned with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 
-
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the Veteran was granted service connection for hypertension in June 1983, with a 10 percent disability rating.  In September 1999, the Veteran requested an increased rating for hypertension and in a July 2000 rating decision, an increased rating was denied.  The Veteran appealed that decision and in June 2003 the Board denied the Veteran's claim.  In August 2003, the Veteran again claimed that his hypertension had increased in severity.  The RO denied the Veteran's claim for an increase in September 2003 and the Veteran again appealed to the Board.  

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his hypertension with atypical chest pain.  The Board finds that a rating in excess of 10 percent rating is not warranted by the evidence of record.  

The Veteran was afforded a VA heart examination in August 2003.  During the examination the Veteran was found to have blood pressure readings of 126/88, 132/78 and 128/80.  A September 2004 reading was 141/85.  

Treatment records dated in March 2005 demonstrated a blood pressure reading of 111/66.  A September 2005 reading noted a blood pressure reading of 150/89.  October 2005 readings were noted as 147/76 in the right arm and 160/79 in the left arm.  November readings were noted as 129/66 in the right arm and 114/68.  A January 2006 VA medical center treatment record reported right arm blood pressure of 138/79 and left arm blood pressure of 142/76.  March 2006 readings were noted as 142/84.  An April 2006 VA medical center check noted a reading of 145/69 in the right arm and 130/74 in the left arm.  Heart rate and pulse were 62 regular.  A September 2006 reading noted 125/62.  An April 2007 private treatment note reported a blood pressure reading of 120/80.

In April 2008, the Veteran was afforded a VA examination.  Physical examination revealed blood pressure readings of 155/87, 151/93 and 144/90.  A private treatment note reported a reading of 113/70 and a reading of 121/80 in May 2009.  A June 2009 blood pressure reading noted readings of 140/84 in the right arm and 137/89 in the left.  An August 2010 treatment note reported a blood pressure reading of 123/81.  A November 2010 treatment notes reported readings of 119/66, 123/67 and 118/63.  A December 2010 treatment notes reported blood pressure readings of 132/76 and 130/76.  A March 2011 treatment note demonstrated a blood pressure reading of 110/63.  

The Veteran contends in multiple statements that he has to use medication regularly to control hypertension and that hypertension is a silent killer which, even when blood pressure readings are at a "normal" level, is a risk to health.  

The Board finds that due to the need for hypertension medications, his disability most nearly approximates the criteria for a 10 percent evaluation (which was assigned by the RO), but no more, under the applicable rating criteria.  Notably, the Veteran's blood pressure readings demonstrate that the Veteran's blood pressure is well below even that considered for the 10 percent rating.  

The medical evidence of record does not support an evaluation in excess of 10 percent.  The findings noted above clearly do not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  As such, the 10 percent evaluation assigned by the RO adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.   


ORDER

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, prior to April 22, 2008 is denied.

Entitlement to an increased rating for hypertension with atypical chest pain, currently evaluated as 10 percent disabling, prior to March 7, 2011 is denied.


REMAND

While the Board regrets additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for an initial evaluation in excess of 30 percent for coronary artery disease, from April 22, 2008, an increased rating for hypertension with atypical chest pain, currently evaluated as 10 percent disabling, from March 7, 2011, and total disability based on individual unemployability.  

Turning first to the issues of entitlement to an initial increased rating for coronary artery disease and an increased rating for hypertension, the Board notes that the most recent records of treatment contained in the Virtual VA file are dated in December 2011.  Thus, there is approximately one year of VA records that have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must make all necessary efforts to obtain the Veteran's VA medical center records from December 2011.

Turning to the issue of TDIU, the Veteran contends that his service connected disabilities render him unable to maintain substantially gainful employment.  

The Veteran is presently service connected for bilateral pes planus, rated as 30 percent disabling, coronary artery disease, rated as 30 percent disabling, flat topped talus of the right foot with arthritic changes, rated as 20 percent disabling, essential hypertension, rated as 10 percent disabling and migraine headaches associated with hypertension associated with hypertension, rated as 10 percent disabling.  

The combined evaluation for the bilateral pes planus and a flat topped talus of the right foot disabilities is 50 percent when considering the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26.  Similarly, the combined evaluation for the Veteran's two cardiovascular conditions (coronary artery disease and hypertension) is 40 percent.  Thus, the Veteran meets the preliminary rating criteria for TDIU, however, the evidence of record is unclear as to whether the Veteran's service connected disabilities alone prevent him from maintaining substantially gainful work.  

Here, the record includes multiple statements from the Veteran in which he notes that he is physically incapable of performing manual labor but that most entry-level jobs require such labor and that he is therefore unable to procure employment.  

The evidence of record supports a finding that the Veteran's foot disorders affect his occupational abilities.  In an April 2001 VA examination of the feet, it was noted that the Veteran's foot disabilities affected his daily activities in that he was no longer able to run, play basketball, or walk very far.  The Veteran's April 2008 VA examination report notes that the Veteran would have difficulty with physical employment due to his service connected conditions but that he would be able to work in sedentary work with his conditions.  

The Veteran has asserted that he experiences memory loss, which he suggests is related to his service connected disorders, or treatment of such disorders and that he is not  "sharp" enough and does not possess the skills required for a sedentary job.  The record contains conflicting evidence regarding the Veteran's experience in a sedentary workplace.  He is shown to have received computer accounting courses and to have worked briefly as a telemarketer but quit as he was performing poorly and believed he would be fired.  The record also demonstrates that the Veteran pursued vocational rehabilitation but stopped, citing that he "got the run around."  Thus there is some question as to whether the Veteran was unable to find employment or made a conscious decision not to pursue employment.

In this regard, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, v. Brown, 4 Vet. App. 361, 363 (1993).

Presently, the evidence of record is insufficient to demonstrate whether the Veteran's service-connected disabilities alone render him incapable of sustaining gainful employment.  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  A VA examination is therefore necessary.  

As above, relevant ongoing medical records should be requested from the Buffalo VA Medical Center (VAMC).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Buffalo VA medical center any outstanding records of evaluation and/or treatment of the, dated since December 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include any private treatment records.

3.  Thereafter, the RO should schedule the Veteran for a VA examination and social industrial survey to determine whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the social industrial survey, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral pes planus, flat topped talus of the right foot, coronary artery disease, hypertension and/or migraines preclude him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  In so opining, the examiner should also take into consideration the effects, if any, of any medications used to treat service-connected disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so. In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


